Citation Nr: 0422982	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for depression to 
include as being secondary to a service connected disability.

2.  Entitlement to a rating in excess of 30 percent for the 
service connected right shoulder disability.

3.  Entitlement to a rating in excess of 40 percent for the 
service connected hearing loss.

4.  Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1970 to January 
1974.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).

The Board notes that the veteran indicated in July 2003 that 
symptoms related to the service connected right shoulder 
caused him to be unemployable; accordingly, the RO should 
contact the veteran and determine whether he wishes to pursue 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2003).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
not final, the provisions of 38 C.F.R. § 3.159 (2003) apply 
in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2003).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In this case, the RO has not fully complied with the duty to 
notify under the VCAA.  Notice must be sent to the veteran 
regarding the type of evidence necessary to substantiate his 
claims and as to the division of responsibilities between the 
appellant and VA in obtaining that evidence.  See Quartuccio, 
supra.  In short, as the RO has not fulfilled its obligations 
under the implementing regulations regarding the claims on 
appeal, it would potentially be prejudicial to the appellant 
if the Board were to proceed with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand 
is required in this case. 

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits (see May 1995 SSA letter).  The Court has 
held that the VA has a duty to attempt to secure all records 
of the SSA regarding the veteran's rating of unemployability 
for SSA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Thus, the RO must request complete copies of the 
SSA decision and records utilized in considering the 
veteran's claim.  

Accordingly, the veteran's claim must be REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record to include all 
current treatment records from the 
Topeka VA medical center.  In addition, 
the veteran should be requested to 
provide all relevant information 
regarding time lost from work and time 
spent hospitalized as a result of his 
service connected disabilities.  The RO 
should assist the veteran in obtaining 
all relevant medical evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination 
which must be conducted by a physician 
with the appropriate expertise to 
evaluate the veteran's claim.  The claims 
folder must be made available to the 
physician prior to the examination and 
all indicated diagnostic testing must be 
performed.  Based on a review of the 
medical evidence and the current 
examination, the physician should render 
a medical opinion as to whether it is at 
least as likely as not that a current 
psychiatric disability to include 
depression: a) is directly related to 
service, b) is proximately due to a 
service connected disability, or c) 
whether a psychiatric disability was 
permanently aggravated by a service-
connected disability.  (In answering 
these questions, the examiner must use 
the standard of proof provided by the 
Board.)  In addition, the examiner should 
reconcile any medical conclusion that 
conflicts with an opinion previously of 
record.  All factors upon which the VA 
medical opinion is based must be set 
forth for in the record.

With regard to the claim for a higher 
rating for the right shoulder, the 
veteran should be afforded a VA 
examination by a physician with the 
expertise to evaluate the veteran's 
claim.  The examiner should provide 
complete range of motion findings for the 
right shoulder to include indicating 
whether there is limitation of motion of 
the right arm to 25 degrees from the 
side.  The examiner must indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the right shoulder and 
whether there is likely to be additional 
range of motion loss of the service-
connected right shoulder due to any of 
the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the examiner is 
unable to provide any of the above 
clinical findings it should be so 
indicated as part of the written record.  
Each of the above criteria must be 
addressed by the examiner.

The RO should also schedule the veteran 
for a VA audio  examination to determine 
the current nature and extent of his 
bilateral hearing loss and tinnitus.  The 
veteran's claims folder must be made 
available to the examiner prior to the 
examination and all necessary diagnostic 
testing to include pure tone threshold 
and Maryland CNC audiological testing 
should be conducted.  In the report of 
examination, the examiner should provide 
a detailed history reflecting whether the 
service connected hearing loss and 
tinnitus present an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards. 

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal.  Consideration should be given 
to 38 C.F.R. §§ 4.40 and 4.45 and the 
veteran's service connected disabilities 
should be evaluated under the provisions 
of 38 C.F.R. § 3.321.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




